Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/15/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/15/2021.  In particular, claim 1 has been amended to include a mixture of N-n-butylthiophosphoric acid triamide and N-n-propylthiophosphoric acid triamide.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101157588, machine translation provided by examiner) in view of Shinto (US 5,674,726) and Wissemeier (US 8,075,659).
Zhang discloses a urea composition for agricultural applications (i.e., fertilizers) comprising polymerized amino acid salt and a urease inhibitor such as N-butylthiophosphoric triamide (paragraphs 10 and 73).  Zhang discloses that polymerized amino acid salt includes polymers of L-lysine (paragraph 68),
Zhang fails to disclose that (i) that the polymers of L-lysine are alpha-poly-L-lysine or epsilon-poly-L-lysine or (ii) that the polymer N-butylthiophopshoric triamide is used in combination with N-propylthiophosphoric acid triamide. 

Given that Zhang discloses polymers of L-lysine and further given that those polymers are either alpha- or epsilon-poly-L-lysine as taught by Shinto with particular advantages for the epsilon-poly-L-lysine, it would have been obvious to one of ordinary skill in the art to select either alpha- or epsilon-poly-L-lysine as the poly-L-lysine used by Shinto—absent a showing of unexpected or surprising results.
With respect to (ii), Wissemeier discloses urea-containing fertilizers comprising at least two different (thio)phosphoric triamides (abstract) to provide greater limitation of gaseous ammonia losses of urea-containing fertilizers (col. 1, lines 52-60).  The mixtures includes N-n-butylthiophosphoric triamide and N-propylthiophosphoric triamide (col. 2, lines 31-31-36).
Given that Zhang discloses an urease inhibitor such as N-butylthiophosphoric triamide and further given that an improved urease inhibitor with respect to efficiency includes a mixture of N-n-butylthiophosphoric triamide and N-propylthiophosphoric triamide as taught b Wissemeier, it would have been obvious to one of ordinary skill in the art to utilize a mixture N-n-butylthiophosphoric triamide and N-propylthiophosphoric triamide as urease inhibitor of Zhang.

Claims 1, 4, 7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst (US 8,888,886) in view of Zhang (CN 101157588, machine translation provided by examiner), Shinto (US 5,674,726), and Wissemeier (US 8,075,659).
ith respect to claim 1, Whitehurst discloses urea fertilizers compositions comprising N-(n-butyl)-thiophosphoric triamide (NBPT) and one more N-substituted morpholines which are used to reduce nitrogen volatilization (abstract).
Zhang fails to disclose that (i) the addition of a homopolymer of amino acids or (ii) that the polymer N-butylthiophopshoric triamide is used in combination with N-propylthiophosphoric acid triamide 
With respect to (i), Zhang discloses a high efficiency urea composition comprising polymerized amino acid and a urease inhibitor such as N-butylthiophosphoric triamide (paragraphs 10 and 73).  The polymerized amino acid provides for slow release of urea into soil with high efficiency (paragraph 95).  Zhang discloses that polymerized amino acid includes polymers of L-lysine (paragraph 68).  
Zhang discloses that polymerized amino acid salt includes polymers of L-lysine (paragraph 68), however, fails to disclose whether the polymer is alpha-poly-L-lysine or epsilon-poly-L-lysine.
Shinto discloses that L-lysine is an amino acid having two amino groups, poly-L-lysine comprising two kinds of lysines, i.e., alpha-poly-L-lysine obtained by condensing amino group at alpha-position and carboxyl group and epsilon-poly-L-lysine obtained by condensing amino group at epsilon-position and carboxyl group (col. 3, line 6t to col. 4, line 4).  Shinto further teaches that epsilon-poly-L-lysine is more safe (col. 4, lines 5-6) and is excellent in thermal stability (col. 4, lines 9-11).
Given that Zhang discloses polymers of L-lysine and further given that those polymers are either alpha- or epsilon-poly-L-lysine as taught by Shinto with particular advantages for the epsilon-poly-L-lysine, it would have been obvious to one of ordinary skill in the art to select either alpha- or epsilon-poly-L-lysine as the poly-L-lysine used by Shinto—absent a showing of unexpected or surprising results.
With respect to (ii), Wissemeier discloses urea-containing fertilizers comprising at least two different (thio)phosphoric triamides (abstract) to provide greater limitation of gaseous ammonia losses 
Given that Whitehurst discloses an urease inhibitor such as N-butylthiophosphoric triamide and further given that an improved urease inhibitor with respect to efficiency includes a mixture of N-n-butylthiophosphoric triamide and N-propylthiophosphoric triamide as taught b Wissemeier, it would have been obvious to one of ordinary skill in the art to utilize a mixture N-n-butylthiophosphoric triamide and N-propylthiophosphoric triamide as urease inhibitor of Whitehurst.
With respect to claims 3 and 4, Whitehurst teaches additives such as citric acid can be optionally used (col. 11, line 29), however, it is not mandatorily present.
Even so, it would have been obvious to one of ordinary skill in the art to utilize citric acid given that Whitehurst teaches it as a suitable ingredient.
With respect to claims 7, 12, and 13, Whitehurst teaches using alkanolamines or alkyl substituted amino alcohols such as triethanolamine, trisopropanolamine and n-methyldiethanolamine (col. 7, line 64 to col. 8, line 3), however, they are not mandatorily present.
Even so, it would have been obvious to one of ordinary skill in the art to utilize triethanolamine, trisopropanolamine, or n-methyldiethanolamine given that Whitehurst teaches it as a suitable ingredient.
With respect to claims 10 and 11, Whitehurst discloses using a co-solvent such as propylene glycol (col. 9, lines 48-51), however, it is not mandatorily present.
Even so, it would have been obvious to one of ordinary skill in the art to utilize propylene glycol given that Whitehurst teaches it as a suitable ingredient.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst (US 8,888,886) in view of Zhang (CN 101157588, machine translation provided by examiner) , Shinto (US 5,674,726), and Wissemeier (US 8,075,659) and further in view of Iannotta (US 2017/0305807).
The discussion with respect to Whitehurst, Zhang, Shinto, and Wissemeier in paragraph 6 above is incorporated here by reference.
With respect to claim 14, Whitehurst discloses the addition of co-solvents such as propylene glycol, however, it fails to disclose adding DMSO, dimethylsulfoxide.
Iannotta discloses solvents useful with thiophosphoric triamide and teaches that suitable co-solvents include propylene glycol and dimethyl sulfoxide (paragraph 0012).
Given that both Whitehurst and Iannotta are drawn to thiophosphoric triamide compositions and further given that a suitable co-solvent includes propylene glycol and dimethyl sulfoxide as taught by Iannotta, it would have been obvious to one of ordinary skill in the art to utilize a known co-solvent such as dimethyl sulfoxide in the composition of Whitehurst.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 15, case law holds that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of co-solvents such as both propylene glycol and DMSO.

Double Patenting
Claims 1-4 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 13 of U.S. Patent No. 10,150,712 in view of Zhang (CN 101157588, lthough the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
US ‘712 claims a composition comprising presently claimed (thio)phosphoric acid triamide of formula R1R2NP(X)(NH2)2 such as N-n-butylthiophosphoric acid triamide and N-n-propylthiophosphoric acid triamide and at least one amine such as polyethylene imine.  While US ‘712 does not claims a mixture of N-n-butylthiophosphoric acid triamide and N-n-propylthiophosphoric acid triamide, such would be obvious given that US ‘712 claims the use of either one.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Claim 13 of US ‘712 includes N,N-dialkyl amides based on lactic, citric, tartaric, ricinoleic, and/or hydroxystearic acid, and claim 14 of US ‘712 includes an alcohol comprising at least two hydroxyl groups such as propane-1,2-diol.  The claimed composition is for use in urea-containing fertilizer as disclosed in col. 19, lines 4-7.  Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).  Therefore, it is appropriate for the examiner to look to the specification for this teaching.
	US ‘712 fails to claim the addition of a homopolymer of amino acids.
Zhang discloses a high efficiency urea composition comprising polymerized amino acid and a urease inhibitor such as N-butylthiophosphoric triamide (paragraphs 10 and 73).  The polymerized amino acid provides for slow release of urea into soil with high efficiency (paragraph 95).  Zhang discloses that polymerized amino acid includes polymers of L-lysine (paragraph 68).  
Shinto discloses that L-lysine is an amino acid having two amino groups, poly-L-lysine comprising two kinds of lysines, i.e., alpha-poly-L-lysine obtained by condensing amino group at alpha-position and carboxyl group and epsilon-poly-L-lysine obtained by condensing amino group at epsilon-position and 
Given that Zhang discloses polymers of L-lysine and further given that those polymers are either alpha- or epsilon-poly-L-lysine as taught by Shinto with particular advantages for the epsilon-poly-L-lysine, it would have been obvious to one of ordinary skill in the art to select either alpha- or epsilon-poly-L-lysine as the poly-L-lysine used by Shinto in the composition claimed by US ‘712—absent a showing of unexpected or surprising results.

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn